Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board awarding death benefits to the widow of a deceased employee. The employer was engaged in the construction business and decedent, who was fifty-seven years old, was hired as a scaffold builder. About ten o’clock in the morning of the day of the alleged accident, the decedent began carrying heavy wooden planks from one side of the construction job to the opposite side, a journey which required him to walk on rough terrain and to climb up and go down a ramp, the highest point of which was four feet above the ground level. After lunch, he resumed his work and continued at it for an additional hour and a half when he collapsed and died. Death was attributed to coronary arteriosclerosis. The board has found that the exertion of his work superimposed upon a condition of coronary insufficiency subjected him to an unusual strain resulting in accidental injuries in the nature of a coronary insufficiency and heart failure causing his immediate death. Appellants assert that the board’s finding is not supported by substantial probative evidence. Whether claimant was subjected to unusual strain is an issue of fact. The fact that he was performing his customary work does not necessarily preclude a finding that he was subjected to unusual strain. (Matter of Borra v. Siwanoy Country Club, 280 App. Div. 906, motion for leave to appeal denied 304 N. Y. 985; Matter of Gioia V. Courtmel Co., 283 App. Div. 40, motion for leave to appeal denied 306 N. Y. 985.) While conflicting medical evidence was given on the issues of accident and causal relationship, there is substantial evidence in the record to support the finding of the board. Decision and award unanimously affirmed, with costs to the Workmen’s Coippensation Board. Present — Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ.